`



                           IN THE UNITED STATES DISTRICT COURT
                       FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

FARM LABOR ORGANIZING
COMMITTEE ET AL.,

           Plaintiffs,                                                     Case No.: 1:17-cv-01037

v.

JOSHUA STEIN ET AL.,

           Defendants,

           and

NORTH CAROLINA FARM BUREAU
FEDERATION, INC.,

           Proposed Defendant-Intervenor.

                 MEMORANDUM OF LAW IN SUPPORT OF MOTION FOR
                            RECONSIDERATION

           North Carolina Farm Bureau Federation, Inc. (“NC Farm Bureau”) files this

memorandum of law in support of its Motion for Reconsideration under Rule 59(e) of the

Federal Rules of Civil Procedure and, in the alternative, Rules 60(b) ,1 and 54(b).2 NC

Farm Bureau submits new evidence which was not previously available and which is

material to its Motion to Intervene. (D.E. 21.) For the reasons stated below, this

1
    This Court’s denial of NC Farm Bureau’s Motion to Intervene is the proper object of a Rule 59(e) motion. See
       Asset Holding Co. 5, LLC v. Cornblum, No. 2:12-cv-00034, 2013 WL 5883800 (W.D.N.C. Oct. 31, 2013).
       However, if this Court deems a Rule 59(e) motion to be improper, NC Farm Bureau moves for reconsideration
       under Rule 60(b).
2
    In conjunction with this filing, NC Farm Bureau will file a Notice of Appeal with the Fourth Circuit. Pursuant to
       Rule 4(a)(4)(B)(i) of the Federal Rules of Appellate Procedure, this Court retains jurisdiction to dispose of NC
       Farm Bureau’s Rule 59(e) and Rule 60(b) Motion for Reconsideration. However, if this Court deems a motion
       under both Rule 59(e) and 60(b) to be improper, NC Farm Bureau moves for reconsideration under Rule 54(b).
       In such an instance, this Court would lack jurisdiction due to the pending appeal. Accordingly, NC Farm
       Bureau’s alternative Motion for Reconsideration under Rule 54(b) is made pursuant to Rule 62.1, which permits
       a court to grant an indicative ruling when the motion would be otherwise barred due to a pending appeal.




PD.24738882.1

          Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 1 of 18
Honorable Court should grant NC Farm Bureau’s Motion for Reconsideration and allow

its intervention in this case.

                                 STATEMENT OF THE CASE

         Plaintiffs, a labor union and union members, allege Section 20.5 of the North

Carolina Farm Act of 2017 (hereinafter the “Section 20.5”) violates their constitutional

rights. NC Farm Bureau seeks to intervene to oppose Plaintiffs’ claims and preserve the

protections afforded North Carolina farmers by Section 20.5.

                                          FACTS

                                   Procedural Background

         1.     Plaintiffs, a labor union and union members, filed the Complaint on

November 15, 2017. (D.E. 1.)


         2.     On January 25, 2018, NC Farm Bureau timely filed a motion to intervene

and memorandum in support thereof. (D.E. 21, 22.) NC Farm Bureau moved for

intervention as of right under Rule 24(a) and for permissive intervention under Rule

24(b).


         3.     On February 5, 2018, Plaintiffs filed a First Amended Complaint replacing

Defendant Roy Cooper with Defendant Josh Stein, the North Carolina Attorney General.

(D.E. 31.)


         4.     On March 1, 2018, NC Farm Bureau filed a reply brief to Plaintiffs’

response in opposition to NC Farm Bureau’s Motion to Intervene. (D.E. 43.)



                                            -2-
PD.24738882.1

      Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 2 of 18
        5.      On March 2, 2018, Defendant Stein filed a Motion to Dismiss the First

Amended Complaint.         (D.E. 44, 45.)   The Motion presented a legal challenge to

Plaintiffs’ First Amended Complaint, contending Plaintiffs lacked standing to challenge

Section 20.5 and raising arguments under Rules 12(b)(2) and 12(b)(6).         (D.E. 45.)

Critically, Defendant Stein did not offer any meaningful opposition to Plaintiffs’ motion

for a preliminary injunction enjoining Section 20.5’s enforcement during the pendency of

this case. (D.E. 7, 46.)


        6.      The Motion was fully briefed, and on August 21, 2018 the Magistrate Judge

issued a Memorandum Opinion and Recommendation, recommending the denial of

Defendant Stein’s Motion to Dismiss (D.E. 44), the denial of NC Farm Bureau’s Motion

to Intervene (D.E. 21), and the granting of Plaintiffs’ Motion for Preliminary Injunction

(D.E. 7).


        7.      The deadline to file objections to the Memorandum Opinion and

Recommendation was set as September 4, 2018.           (D.E. 4.)   On August 29, 2018

Defendant Stein filed a motion for extension of time to file objections to the

Memorandum Opinion and Recommendation. (D.E. 58.) Plaintiffs consented to the

delay. Id. On August 30, 2018, the Court allowed Defendant Stein until September 11,

2018 to file his objections.


        8.      NC Farm Bureau filed objections to the Memorandum Opinion and

Recommendations on September 4, 2018. (D.E. 59.) Defendant Stein never filed any


                                            -3-
PD.24738882.1

      Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 3 of 18
objections to the Memorandum and Recommendations. In so doing he waived any right

to appeal certain issues raised in his motion to dismiss3 and the preliminary injunction

motion.


           9.       On     September        20,     2018,     this    Court      adopted      the     Magistrate’s

Recommendation and granted Defendant Warren’s Motion to Dismiss (D.E. 39), denied

Defendant Stein’s motion to dismiss (D.E. 44), denied NC Farm Bureau’s motion to

intervene (D.E. 21), and granted the motion for preliminary injunction (D.E. 34). (D.E.

62.)


           10.      On September 26, 2018, Defendant Stein filed a motion for extension of

time to answer the First Amended Complaint. (D.E. 63.) Plaintiffs consented to the

delay. Id. The Court then allowed Defendant Stein until November 5, 2018 to answer

the First Amended Complaint. 4


                                               The Court’s Order

           11.      In ruling on NC Farm Bureau’s motion for permissive intervention, the

Court found that NC Farm Bureau’s intervention would not benefit the litigation and that

its legal position overlapped with Defendant Stein’s. (D.E. 56 pp 59-60; D.E. 62.)




3
    Intervenors acknowledge that certain defenses cannot be waived, such as lack of subject matter jurisdiction.
4
    No other parties have sought intervention since the Court’s ruling or since the Complaint was filed in November
       2017.



                                                         -4-
PD.24738882.1

          Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 4 of 18
        12.     In ruling on NC Farm Bureau’s motion for intervention as of right, the

Court found that NC Farm Bureau and Defendant Stein share the “same ultimate

objective” with regard to Section 20.5. (D.E. 56 p 52; D.E. 62.)


        13.     As a result of this finding that NC Farm Bureau and Defendant Stein share

the “same ultimate objective,” this Court applied a “strong presumption” that Defendant

Stein adequately represented NC Farm Bureau’s interests, which the Court held could

only be overcome by a “strong showing” of inadequacy. (D.E. 56 pp 52-53, 55; D.E. 62.)


        14.     Applying this presumption, the Court denied NC Farm Bureau’s motion for

intervention as of right holding that NC Farm Bureau could not make the “strong

showing” of inadequacy. (D.E. 56 pp 53, 55 (noting NC Farm Bureau was unable to

overcome the strong presumption of adequate representation); D.E. 62.)


                                      New Evidence

        15.     On September 27, 2018, the North Carolina Attorney General’s Office

posted on its official Twitter account (@NCAGO) a photograph of Defendant Stein

addressing a local labor union, with a quote from his remarks. The quote reads, “Unions

provide a critical voice to the workers they represent, which benefits both employees and

employers.      That’s why I have been fighting in the courts to protect your rights.”

(Emphasis added.) A true and accurate copy of the post is attached hereto as “Exhibit

A.” The tweet is also available at https://twitter.com/ncago?lang=en. Tweets posted on

the North Carolina Attorney General’s Office’s official Twitter account are also posted



                                            -5-
PD.24738882.1

      Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 5 of 18
on the front page of the North Carolina Department of Justice website, NCDOJ.gov,

along with a hyperlink to the Department’s official Twitter account.


          16.      On September 27, 2018, Defendant Stein made the exact same post to his

personal Twitter account.             A true and accurate copy of Defendant Stein’s personal

Twitter post is attached hereto as “Exhibit B.”                                 It is also available at

https://twitter.com/JoshStein. Thus, while this case has been pending, in both his official

and personal capacities, Defendant Stein made public statements that he is presently

fighting for union rights “in the courts.”


          17.      The Plaintiffs in this case are a labor union and union members. They

allege Section 20.5 strips them of “significant legal rights” (D.E. 31 ¶ 1), and that NC

Farm Bureau engaged in a backlash against them resulting in the deprivation of their

rights. (D.E. 31 ¶¶ 63-64.)


          18.      Thus, at the same time Defendant Stein is publicizing, in his personal and

official capacities, that he is “fighting in the courts” for the rights of union members, NC

Farm Bureau and its members are relying on him to fight in court against union members

in a lawsuit involving alleged union rights.5




5
    Defendant Stein’s statement that he has been “fighting in the courts” for union rights was made within
     approximately two weeks of his decision not to challenge the magistrate’s recommendation that this Court grant
     Plaintiffs’ motion to enjoin enforcement of Section 20.5.



                                                       -6-
PD.24738882.1

         Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 6 of 18
                                                          ANALYSIS

I.         Standard of Review

                A. Rule 59(e)

                Rule 59(e) of the Federal Rules of Civil Procedure provides that a “motion to alter

     or amend a judgment must be filed no later than 28 days after the entry of the judgment.”

     Fed. R. Civ. P. 59(e). The instant motion for reconsideration of this Court’s September

     20, 2018 Order (D.E. 62) has been timely filed within this time period. “[T]here are three

     grounds for amending an earlier judgment: (1) to accommodate an intervening change in

     controlling law; (2) to account for new evidence not available at trial; or (3) to correct a

     clear error of law or prevent manifest injustice.” Pac. Ins. Co. v. Am. Nat. Fire Ins. Co.,

     148 F.3d 396, 403 (4th Cir. 1998) (citation omitted). “[I]f a party relies on newly

     discovered evidence in its Rule 59(e) motion, the party “must produce a ‘legitimate

     justification for not presenting’ the evidence during the earlier proceeding.” Id. (quoting

     Small v. Hunt, 98 F.3d 789, 798 (4th Cir. 1996)).6                       7
                                                                                  There is such justification in this

     case because the new evidence at issue did not exist at the time NC Farm Bureau filed its

     6
         Rule 60(b) of the Federal Rules of Civil Procedure provides that “the court may relieve a party or its legal
           representative from a final judgment, order, or proceeding for … newly discovered evidence that, with
           reasonable diligence, could not have been discovered in time to move for a new trial under Rule 59(b) … [and]
           any other reason that justifies relief.” Fed. R. Civ. P. 60(b). In order to prevail on a motion seeking relief under
           Rule 60(b), a movant must show three threshold conditions: “[1] that his motion is timely, [2] that he has a
           meritorious defense to the action, and [3] that the opposing party would not be unfairly prejudiced by having the
           judgment set aside.” Clayton v. Ameriquest Mortg. Co., 388 F. Supp. 2d 601, 606 (M.D.N.C. 2005) (brackets
           in original) (quoting Park Corp. v Lexington Ins. Co., 812 F.2d 894, 896 (4th Cir. 1987)). If the threshold
           conditions are met, the movant must then show that it has “satisfied one or more of the six grounds for relief in
           60(b)(1)-(6).” Id. (citation omitted).
     7
         Rule 54(b) of the Federal Rules of Civil Procedure provides, in pertinent part, that “any order or other decision,
           however designated, that adjudicates fewer than all the claims or the rights and liabilities of fewer than all the
           parties does not end the action as to any of the claims or parties and may be revised at any time before the entry
           of a judgment adjudicating all the claims and all the parties’ rights and liabilities.” Fed. R. Civ. P. 54(b)




                                                                -7-
     PD.24738882.1

               Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 7 of 18
      objections to the Magistrate Judge’s Memorandum Opinion and Recommendations.

      (D.E. 59.)

II.          Argument

                 The Court based its denial of NC Farm Bureau’s Motion to Intervene on findings

      that NC Farm Bureau (1) shared the “same ultimate objective” with Defendant Stein

      (D.E. 56 p 52; D.E. 62), (2) failed to make a strong showing that Defendant Stein would

      not adequately represent its interests (D.E. 56 pp 53, 55; D.E. 62), and (3) would not

      benefit the litigation. (D.E. 56 pp 59-60.) In recent weeks, Defendant Stein has acted to

      undermine these findings. He publicly stated, in both his official capacity as the Attorney

      General of North Carolina and in his personal capacity, that he is presently fighting in

      court for union rights. Moreover, shortly before making those statements he chose not to

      object to the Memorandum Opinion and Recommendations, thereby voluntarily waiving

      the right to appeal certain issues raised therein and allowing the injunction of Section

      20.5. These actions underscore that NC Farm Bureau’s interests have not been and will

      not be adequately represented by Defendant Stein, the only remaining defendant in this

      case. This Court should grant NC Farm Bureau’s Motion to Intervene for the reasons

      outlined in its previous filings8 and because it would be unjust to conclude that NC Farm

      Bureau’s interests are adequately represented by a party who is simultaneously pledging

      to fight in court for the rights of its opponent and taking actions consistent with that

      pledge.


      8
          See D.E. 21, 22, 43, and 59.



                                                  -8-
      PD.24738882.1

                Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 8 of 18
           A. NC Farm Bureau does not share the “same ultimate objective” as
              Defendant Stein.

           Put simply, Plaintiffs, a labor union and union members, claim that to vindicate

their rights Section 20.5 must be struck down. NC Farm Bureau’s ultimate objective in

this case is to oppose the union’s attack on Section 20.5 and thereby preserve its

important protections for North Carolina farmers.9                          Defendant Stein’s recent public

statements praising unions and boasting that he has “been fighting in the courts” to

protect their rights show that he does not share this objective. To be “fighting in the

courts to protect [union] rights” would require Defendant Stein to fight against NC Farm

Bureau in this case, not join with it in vigorously defending its interests in Section 20.5.

These statements suggest that even if Defendant Stein continues to litigate this case, it

will not be in pursuit of NC Farm Bureau’s objectives.

           Because Defendant Stein does not share the same objective as NC Farm Bureau,

NC Farm Bureau’s motion to intervene is not subject to the presumption that Defendant

Stein can adequately represent its interests. (See D.E. 56 p 52 (“When the party seeking

intervention has the same ultimate objective as a party to the suit, a presumption arises

that its interests are adequately represented . . . .”) (citing Virginia v. Westinghouse Elec.

Corp., 542 F.2d 214, 216 (4th Cir. 1976); D.E. 62; See Stuart v. Huff, 706 F.3d 345, 348-

49, 351 (4th Cir. 2013).) Thus, NC Farm Bureau should not be held to the higher burden

9
    See D.E. 21 Ex. A at ¶¶ 11-12 (wherein a NC Farm Bureau member and farmer explains that before Section 20.5
      NC farmers could be pressured into unionizing by being forced to choose between paying crushing legal fees in
      union-driven litigation or unionizing); D.E. 21 (noting that if Plaintiffs succeed in invalidating Section 20.5, NC
      Farm Bureau’s members will be exposed to the increased administrative costs and burdens of withholding and
      paying union dues, and to threats of repeated and expensive lawsuits from labor unions intended to force NC
      Farm Bureau’s members into collective bargaining agreements).



                                                           -9-
PD.24738882.1

          Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 9 of 18
applied to the proposed intervenors in Stuart v. Huff, 706 F.3d 345 (4th Cir. 2013)10,

rather its burden to show inadequate representation “should be treated as minimal.”

Teague v. Bakker, 931 F.2d 259, 262 (4th Cir. 1991) (quoting Trbovich v. United Mine

Workers, 404 U.S. 528, 538 n.10 (1972) (“The requirement of the Rule is satisfied if the

applicant shows that representation of his interest ‘may be’ inadequate; and the burden of

making that showing should be treated as minimal.”)).

           For reasons stated herein, and in its previous filings, NC Farm Bureau has satisfied

this minimal burden. (See D.E. 21, 22, 43, 59.) Accordingly, it has a right to intervene in

this lawsuit. See Feller v. Brock, 802 F.2d 722, 729 (4th Cir. 1986) (noting “that liberal

intervention is desirable to dispose of as much of a controversy ‘involving as many

apparently concerned persons as is compatible with efficiency and due process’”); In re

Lease Oil Antitrust Litig., 570 F.3d 244, 248 (5th Cir. 2009) (noting that Rule 24(a)

intervention “is to be liberally construed,” with “doubts resolved in favor of the proposed

intervenor”); § 1904 Construction of Rule, 7C Fed. Prac. & Proc. Civ. § 1904 (3d ed.)

(“When evaluating whether the requirements for intervention of right are met, a court

normally follows practical and equitable considerations and construes the governing rule

broadly in favor of the proposed intervenors . . . .”); See also Advisory Committee

Notes, Fed. R. Civ. P. 24 (“If [a potential intervenor] would be substantially affected in a




10
     The proposed intervenor in Stuart was comprised of three separate groups with distinct interests, whereas NC
       Farm Bureau is a single organization representing the interests of farming families across North Carolina.
       Stuart, 706 F.3d at 350 (“Adding three groups of intervenors would necessarily complicate the discovery
       process and consume additional resources of the court and the parties.”).



                                                         - 10 -
PD.24738882.1

         Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 10 of 18
practical sense by the determination made in an action, he should, as a general rule, be

entitled to intervene . . . .”).

        B. Defendant Stein Cannot Adequately Represent NC Farm Bureau’s
           Interests.

        Even if NC Farm Bureau and Defendant Stein share the same ultimate objective

with regard to Section 20.5, Defendant Stein cannot adequately represent NC Farm

Bureau’s interest in this case. Specifically, Defendant Stein’s statements and actions in

recent weeks further prove that there is adversity of interest between his interest and

those of NC Farm Bureau. Moreover, these actions are further evidence of nonfeasance.

Any one of these factors alone is a sufficient basis to find that Defendant Stein cannot

adequately represent NC Farm Bureau’s interests. See Stuart, 706 F.3d at 350, 352-55

(4th Cir. 2013).

                1. Adversity of Interest

        Defendant Stein’s recent statements and actions further illustrate the adversity of

interests that NC Farm Bureau demonstrated previously. Adversity of interests sufficient

to rebut the presumption of adequacy of representation will be found where an intervenor

demonstrates that its interests diverge from the existing parties. See Texas v. United

States, 805 F.3d 653, 662 (5th Cir. 2015) (holding that proposed intervenors showed

adversity of interest and were entitled to intervene because they specified how their

interests diverged from the existing party’s and identified how that divergence impacted

the litigation).




                                           - 11 -
PD.24738882.1

      Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 11 of 18
           As NC Farm Bureau pointed out previously, while Defendant Stein, a government

official, should “in theory” represent the interests of all citizens of North Carolina, he

cannot simultaneously represent the interests of NC Farm Bureau, an association of

farmers that support Section 20.5 for legitimate business and economic reasons, and

union members seeking to invalidate Section 20.5 so as to preserve their ability to compel

farmers to unionize.11 (D.E. 59 pp 8-9 (citing In re Sierra Club, 945 F.2d 776, 780 (4th

Cir. 1991)).) Defendant Stein’s recent statements that he is fighting for union rights in

court highlight this adversity of interests. Moreover, his statements reveal an additional

basis to conclude that his interests diverge from NC Farm Bureau’s because they indicate

he has an interest in seeing that Plaintiffs (a union and union members) have their rights

vindicated in court, an interest completely adverse to NC Farm Bureau’s.

                    2. Nonfeasance

           Defendant Stein’s failure to file any objection to the Magistrate Judge’s

Recommendation, which was subsequently adopted in its entirety by this Court, further

demonstrates nonfeasance. (D.E. 62.) As the Court warned, if a party fails to timely file

objections to the Recommendation, that party “may waive [its] right to question on

appeal the substance of the Memorandum Opinion and Recommendation of the

Magistrate Judge accepted by the District Judge.” (D.E. 57.) By failing to offer any

objection to the Magistrate Judge’s Recommendation, Defendant Stein, the only

11
     As discussed at length in its previous filings, NC Farm Bureau’s interests diverge from Defendant Stein’s interests
      because (1) unlike the present defendant, NC Farm Bureau’s members (North Carolina farming families) will be
      personally impacted, both financially and otherwise, by the outcome of this litigation, and (2) according to
      Plaintiffs and the Court, Defendant Stein is charged with prosecuting potential violations of Section 20.5. (D.E.
      56 p 11 (quoting D.E. 31 ¶ 90).)



                                                          - 12 -
PD.24738882.1

         Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 12 of 18
Defendant in this case, waived his right to argue on appeal certain issues raised in his

Motion to Dismiss. Defendant Stein also waived his right to appeal the preliminary

injunction, meaning Section 20.5 is enjoined from enforcement during the pendency of

this litigation.

        These decisions coupled with his statements in favor of union rights support a

finding that the he does not adequately represent NC Farm Bureau’s interests in this case.

See Feller, 802 F.2d at 730 (signaling that courts may consider not only the nature of the

state entity that is the existing defendant but also “its conduct in [the] litigation to date” in

determining whether the state agency can “adequately represent the interests of

intervenors”). Further, they are consistent with a party interested in fighting for union

rights in court, as opposed to preserving Section 20.5’s protection for farmers.

Accordingly, by failing to file objections to the Recommendation, Defendant Stein has

further indicated he will not adequately represent NC Farm Bureau’s interests in this

litigation. See California ex rel. Lockyer v. United States, 450 F.3d 436, 444-45 (9th Cir.

2006) (noting that where an intervenor demonstrates the government likely will abandon

or concede a potentially meritorious reading of a challenged statute, the intervenor will be

viewed as having overcome the presumption that the government adequately represents

its interests)).

                   3. NC Farm Bureau’s interests will not be fairly represented.

        In bringing this action to challenge the constitutionality of Section 20.5, Plaintiffs

chose not to file suit against the organization they allege instigated Section 20.5 (NC



                                               - 13 -
PD.24738882.1

      Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 13 of 18
Farm Bureau) or the legislative body that passed it. (D.E. 1.) While they initially

included the Governor as a Defendant, they later dismissed him and replaced him with

Defendant Stein. (D.E. 30 and 31.) Now, after the dismissal of Defendant Warren,

Plaintiffs (comprised of a union and two union members) are litigating this case against a

single defendant whose recent public statements and actions indicate a predisposition

toward the rights of union members. That same defendant recently voluntarily waived

his right to appeal the Court’s grant of a preliminary injunction and certain issues related

to the denial of his motion to dismiss. Meanwhile, Plaintiffs vehemently oppose the

intervention of NC Farm Bureau, preferring to leave the defense of Section 20.5 to a

party that recently boasted that he was “fighting in court” for the rights of union

members. This procedural maneuvering indicates an attempt to go behind the North

Carolina General Assembly and the State’s governor in order to invalidate a law enacted

with bi-partisan support. At a minimum it further demonstrates that NC Farm Bureau’s

and its members’ interests will not be fairly represented in this case.

        C. NC Farm Bureau’s intervention will contribute to the full development of
           the factual issues and legal arguments in this case.

        In determining whether to grant permissive intervention, “courts may consider

whether such intervention will ‘contribute to the full development of the underlying

factual issues in the suit and to the just and equitable adjudication of the legal questions

presented.’” Students for Fair Admissions Inc. v. Univ. of N. Carolina, 319 F.R.D. 490,

496 (M.D.N.C. 2017). Defendant Stein’s recent statements underscore his inability to

represent the perspective of North Carolina farmers, a constituency that will be


                                            - 14 -
PD.24738882.1

      Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 14 of 18
substantially impacted by the outcome of this lawsuit. For this reason and those set forth

in NC Farm Bureau’s prior filings, this Court should permit NC Farm Bureau’s

intervention in this case because the presence of an opposing viewpoint that represents

North Carolina farmers will contribute to the full development of the factual and legal

issues in this case.

                                     CONCLUSION

        For the foregoing reasons, NC Farm Bureau respectfully requests the court allow

its motion to intervene.

        Respectfully submitted this the 18th day of October 2018.

                                          PHELPS DUNBAR LLP


                                          /s/ Nathan A. Huff          .
                                          Nathan A. Huff
                                          N.C. Bar No.: 40626
                                          GlenLake One
                                          4140 ParkLake Avenue
                                          Suite 100
                                          Raleigh, North Carolina 27612
                                          Telephone: 919-789-5300
                                          Telecopier: 919-789-5301
                                          nathan.huff@phelps.com
                                          Attorney for North Carolina Farm Bureau
                                          Federation, Inc.




                                          - 15 -
PD.24738882.1

      Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 15 of 18
                                CERTIFICATE OF SERVICE

        I certify that on October 18, 2018, I electronically transmitted the foregoing document to

the Clerk’s Office using the CM/ECF system for filing and transmittal of Notice of Electronic

filing to the following CM/ECF registrants:


        Carol Brooke
        North Carolina Justice & Community Development Center
        Pob 28068
        Raleigh, NC 27611
        Email: Carol@Ncjustice.Org

        Christopher A. Brook
        American Civil Liberties Union Of North Carolina
        POB 28004
        Raleigh, NC 27611-8004

        Clermont Fraser Ripley
        North Carolina Justice Center
        POB 28068
        Raleigh, NC 27611-8068

        Julia M. Solorzano
        Southern Poverty Law Center
        150 East Ponce De Leon Ave.
        Suite 340
        Atlanta, GA 30030

        Meredith B. Stewart
        Southern Poverty Law Center
        1055 St. Charles Ave., Ste. 505
        New Orleans, LA 70130

        Robert James Willis
        Law Offices Of Robert J. Willis
        P.O. Box 1269
        Raleigh, NC 27602-1269

        Kristi L. Graunke
        Southern Poverty Law Center
        150 East Ponce De Leon Avenue, Suite 340
        Decatur, GA 30030



                                              - 16 -
PD.24738882.1

      Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 16 of 18
        Emily E. Seawell
        Southern Coalition For Social Justice
        1415 W. Hwy. 54, Ste. 101
        Durham, NC 27707
        336-740-4780
        Email: Eseawell@Acluofnc.Org

        Attorneys For Plaintiffs


        Matthew T. Tulchin
        N. C. Dept. Of Justice
        POB 629
        Raleigh, NC 27602-0629
        Attorneys For Joshua Stein

        Grady L. Balentine , Jr.
        N. C. Department Of Justice
        9001 Mail Service Ctr.
        Raleigh, NC 27699-9001
        Attorneys For Marion R. Warren



                                                PHELPS DUNBAR LLP


                                                /s/ Nathan A. Huff          .
                                                Nathan A. Huff
                                                N.C. Bar No.: 40626
                                                GlenLake One
                                                4140 ParkLake Avenue
                                                Suite 100
                                                Raleigh, North Carolina 27612
                                                Telephone: 919-789-5300
                                                Telecopier: 919-789-5301
                                                nathan.huff@phelps.com
                                                Attorney for North Carolina     Farm   Bureau
                                                Federation, Inc.




                                                - 17 -
PD.24738882.1

      Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 17 of 18
                          CERTIFICATE OF WORD COUNT

        As required by Local Rule of Civil Procedure 7.3(d)(1), I certify that the document

contains 3,860 words, excluding the parts of the document that are exempted by Local

Rule of Civil Procedure 7.3(d)(1)


                                          PHELPS DUNBAR LLP


                                          /s/ Nathan A. Huff           .
                                          Nathan A. Huff
                                          N.C. Bar No.: 40626
                                          GlenLake One
                                          4140 ParkLake Avenue
                                          Suite 100
                                          Raleigh, North Carolina 27612
                                          Telephone: 919-789-5300
                                          Telecopier: 919-789-5301
                                          nathan.huff@phelps.com
                                          Attorney for North Carolina Farm Bureau
                                          Federation, Inc.




                                           - 18 -
PD.24738882.1

      Case 1:17-cv-01037-LCB-LPA Document 65 Filed 10/18/18 Page 18 of 18
